DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or before March 16, 2013, is being examined under Pre-AIA  provisions.

General Remarks
This communication is considered fully responsive to Applicant’s application filed 12/14/2020/.
Application filed 12/14/2020.
Applicant’s PgPUB: 2021/0099525 A1
Claims:
Claims 21-40 are pending.
Claims 21, 28 and 35 are independent.
Claims 1-20 are canceled.
IDS:
New IDS:
IDS filed 01/21/2021 has been considered.
Continuity/Priority Data:
This Application claims priority to Non-Provisional Application No. 12/182,634 (Patent# 10,887,399) filed 07/30/2008.
Regarding 112(f):
Claims 28 and 35 would invoke review under 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “processing unit configured for …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The functionality stated in the claims is specific functionality and will require both structure and an algorithm (2-step) for implementing the functionality within the specification.  The specification is silent as to these requirements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 27-32 and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,402,528 B1 to McCorkendale et al. (“McCorkendale”) in view of U.S. Patent Application Publication No. 2008/0250473 A1 to Massimiliano et al. (“Massimiliano”).
As to claim 21, McCorkendate discloses:
a method to control a first device, the method implemented by a second device, the method comprising: 
determining the first device is connected between the second device and a network (col. 6 ll. 14-24, col. 6 ll. 39-52 – McCorkendate teaches that a user is able to select from a menu of patches from the adapter (i.e., first device) to be applied to the computer (i.e. second device) and McCorkendale shows the system is able to reach out to restricted site (i.e., windowsupdate, i.e., network) which shows a determination that the first device sits between the second device and network.); 
determining the second device has not previously been connected to the first device (col. 1 ll. 32-35, col. 7 ll. 8-22, col. 7 ll. 42-52 – McCorkendale teaches use of computer ID to determine which devices the adapter has been used/connected); 
instructing the first device to enable traffic sent from the second device to the network and network traffic that is responsive to the traffic sent by the second device (col. 5 ll. 54-67 – McCorkendale teaches use of the security policies that allow all outgoing connections (i.e., outbound ports) established by the computer to pass through to the network, and also allows corresponding inbound responses from the network to reach the computer, but denies all other inbound connection requests from the network.); 
performing a determination that management software for managing the first device is installed on the second device (¶0003, ¶0005, ¶0006, ¶0009, ¶0013 – Massimiliano teaches distribution of a software package to endpoints to enforce a software product and target configuration for a security application (i.e. firewall) that configures (i.e., instructs) the firewall for allowed communications); and 
opening at least one outbound port on the second device, based on the determination (col. 5 ll. 54-67 – McCorkendale teaches use of the security policies that allow all outgoing connections (i.e., outbound ports) established by the computer to pass through to the network, and also allows corresponding inbound responses from the network to reach the computer, but denies all other inbound connection requests from the network.).
McCorkendale and Massimiliano are analogous arts because they are from the same field of endeavor with respect to network connections and communications via a firewall.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate firewall configuration as discussed in Massimiliano with the USB Hub and method as discussed in McCorkendale by adding the functionality of Massimiliano to the method of McCorkendale in order to demonstrate how a firewall is configured on a per endpoint basis for allow proper communications for an endpoint (Massimiliano, ¶0008).

As to claim 22, McCorkendale and Massimiliano discloses:
method of claim 21, and
McCorkendale discloses:
further comprising: 
instructing the first device to enable only the traffic and the network traffic, wherein the opening opens all outbound ports on the second device (col. 5 ll. 54-67 – McCorkendale teaches use of the security policies that allow all outgoing connections (i.e., outbound ports) established by the computer to pass through to the network, and also allows corresponding inbound responses from the network to reach the computer, but denies all other inbound connection requests from the network.).

As to claim 23, McCorkendale and Massimiliano discloses:
method of claim 21, and
McCorkendale discloses:
further comprising: 
instructing the first device to disable communications with the network, based on at least one of the group consisting of: 
a detection of unwanted data sent from the network to the second device, a detection of unwanted data on the second device, a determination that the second device does not have a security system installed, and a determination that the second device does not include a predetermined update for the security (Abstract, col. 3 ll. 4-20 – McCorkendale teaches limiting communications  to a minimum while patches are being downloaded to the vulnerable compute; col. 6 ll. 14-24 – McCorkendale teaches blocking all websites except windows update.)..

As to claim 24, McCorkendale and Massimiliano discloses:
method of claim 21, and
McCorkendale discloses:
wherein the second device is coupled to the first device via a registered jack 45 (RJ-45) port (Figs 1-2, col. 4 ll. 15-62 – McCorkendale teaches the use of RJ45 ports (i.e., ethernet)).

As to claim 25, McCorkendale and Massimiliano discloses:
method of claim 22, and
McCorkendale discloses:
wherein the traffic is for websites or file transfer protocol (FTP) sites (Abstract, col. 3 ll. 4-20 – McCorkendale teaches limiting communications  to a minimum while patches are being downloaded to the vulnerable compute; col. 6 ll. 14-24 – McCorkendale teaches blocking all websites except windows update (i.e., windowsupdate.com, i.e., a website)).

As to claim 27, McCorkendale and Massimiliano discloses:
method of claim 21, and
McCorkendale discloses:
further comprising: 
sending at least one instruction to the first device via a universal serial bus (USB) connector to disable or enable communications with the network (col. 4 ll. 63-67, col. 5 ll. 1-13 – McCorkendale teaches using the computer (i.e, second device) via the USB to supply power to the adapter (i.e. first device) (Fig. 1)).

As to claim 28, similar rejection as to claim 21.
As to claim 29, similar rejection as to claim 22.
As to claim 30, similar rejection as to claim 23.
As to claim 31, similar rejection as to claim 24.
As to claim 32, similar rejection as to claim 25.
As to claim 34, similar rejection as to claim 27.
As to claim 35, similar rejection as to claim 21.
As to claim 36, similar rejection as to claim 22.
As to claim 37, similar rejection as to claim 23.
As to claim 38, similar rejection as to claim 24.
As to claim 39, similar rejection as to claim 25.
As to claim 40, similar rejection as to claim 27.

Claims 26 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8,402,528 B1 to McCorkendale et al. (“McCorkendale”) in view of U.S. Patent Application Publication No. 2008/0250473 A1 to Massimiliano et al. (“Massimiliano”) in further view of U.S. Patent Application Publication No. 2006/0259819 A1 to Connor (“Connor”).
As to claim 26, McCorkendale and Massimiliano discloses:
method of claim 21, and
Connor discloses what McCorkendale does not expressly disclose.
Connor discloses:
further comprising: 
downloading the management software from a website, based on a request for the management software from the second device (¶0022 – Connor teaches downloading and installing firewall application (i.e., management software)).
McCorkendale, Massimiliano and Connor are analogous arts because they are from the same field of endeavor with respect to network connections and communications via a firewall.
 	At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate downloading firewall software as discussed in Connor with firewall configuration as discussed in Massimiliano with the USB Hub and method as discussed in McCorkendale by adding the functionality of Connor to the method of McCorkendale and Massimiliano in order to demonstrate how a firewall software is updated on a user’s system (Connor, ¶0008).

As to claim 33, similar rejection as to claim 26.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445